                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

ANTWONG HERVEY                                                                   PLAINTIFF

V.                                     4:18CV00559 JM/JTR

DOC HOLLADAY, Sheriff;
BRAWLEY, Grievance Officer;
BRIGGS, Major; MUSADDIQ, Sheriff;
BANG, Lieutenant; and
ROUTH, Lieutenant,
Pulaski County Jail                                                           DEFENDANTS




                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 23rd day of October, 2018.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
